Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term handle engagement support lacks antecedent basis for this term in the specification.  
The amendment filed 5/31/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: newly submitted fig. 49.  This figure introduces new reference characters which characters are not in the specification.  Specifically, characters, 2, 32, 32a, 22, 24 and 6 are in fig 49 but are not in the specification.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to because figures 44A-44D appear to be grey scale photographs, which are not permitted. See 35 CRF 1.84(b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) and 37 CFR 1.84(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 12 of co-pending Application No. 17325893, having presently pending claims filed 5/20/21, these claims hereafter referred to as ‘893. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With regard to present Claim 1, Claim 1 of ‘893 is identical with present claim 1 except that present claim 1 is directed to a razor cartridge assembly having a razor cartridge while the ‘893 application claim 1 is directed to a razor cartridge.  The language of claim 1 of the 893 patent is otherwise fully encompassed in the present claim 1 except that the present claim 1 is directed toward the cartridge during “normal use” while the cartridge of claim 1 of ‘893 is directed toward the cartridge during a shaving use.  Further, the claims differ in that claim 1 of the present invention limits movement of the cartridge relative to the handle via a movement limiter and a cooperating movement limiter on a handle engagement support of the handle, while claim 1 of ‘893 limits movement of the cartridge relative to the handle via a limiting element and a cooperating limiting element on a handle engagement component of the handle. 
Claim 1 of the present claims is not patentably distinct from claim 1 of the ‘893 application because the examined application Claim 1 would have been obvious over, the ‘893 reference claim 1.  Specifically, it would have been obvious to replace the cooperating limiting element and  handle engagement component of the cartridge assembly of claim 1 of the ‘893 patent application with the cooperating limiter and handle engagement support of the cartridge of claim 1 of the present application.  
Claim 2-4 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-3 of ‘893.  The limitations of Claims 2-3 of ‘893 are fully encompassed in claims 2-4 of the present invention.
Claim 6 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of ‘893.  The limitations of Claim 5 of ‘893 are fully encompassed in claim 6 of the present invention.
Claims 7-8 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ‘893.  The limitations of Claim 7 of ‘893 are fully encompassed in claims 7-8 of the present invention.
Claim 9 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of ‘893.  The limitations of Claim 8 of ‘893 are fully encompassed in claim 9 of the present invention.
Claim 10 of the present claims is not patentably distinct from claim 10 of the ‘893 application because the examined application Claim 10 would have been obvious over, the ‘893 reference claim 10.  Claim 10 of ‘893 is identical with present claim 10 except that present claim 10 is directed to a razor cartridge assembly having a razor cartridge while the ‘893 application claim 10 is directed to a razor cartridge.  The language of claim 1 of the 893 patent is otherwise fully encompassed in the present claim 10 except that the present claim 10 includes a handle engagement support while the cartridge of claim 10 of ‘893 includes a handle engagement component.  Also present claim 1 is directed toward the cartridge during “normal use” while the cartridge of claim 1 of ‘893 is directed toward the cartridge during a shaving use.  It would have been obvious to replace the handle engagement component of claim 10 of the ‘893 patent application with the handle engagement support of the cartridge of claim 10 of the present application.  Additionally, a shaving use may be said to be analogous to or an obvious variant to normal use.  
Claim 11 of the present claims is not patentably distinct from claim 11 of the ‘893 application because the examined application Claim 11 would have been obvious over, the ‘893 reference claim 11.  Claim 11 of ‘893 is identical with present claim 11 except that present claim 11 is directed to a range of motion being resisted while the ‘893 application claim 11 is directed to a range of motion being resisted.  Resisting of a range of motion may be said to be analogous to or an obvious variant to limiting range of motion. The language of claim 11 of the 893 patent is otherwise fully encompassed in the present claim 11.
Claim 12 of the present claims is not patentably distinct from claim 12 of the ‘893 application because the examined application Claim 12 would have been obvious over, the ‘893 reference claim 12.  Claim 12 of ‘893 is identical with present claim 12 except that present claim 12 is directed to a razor cartridge assembly having a razor cartridge while the ‘893 application claim 12 is directed to a razor cartridge.  The language of claim 12 of the 893 patent is otherwise fully encompassed in the present claim 12.
Claim 13 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of ‘893.  The limitations of Claim 13 of ‘893 are fully encompassed in claim 13 of the present invention.
Claim 14 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of ‘893.  The limitations of Claim 14 of ‘893 are fully encompassed in claim 14 of the present invention.
Claim 15 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of ‘893.  The limitations of Claim 15 of ‘893 are fully encompassed in claim 15 of the present invention.
Claim 16 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of ‘893.  The limitations of Claim 15 of ‘893 are fully encompassed in claim 16 of the present invention.
Claim 17 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of ‘893.  The limitations of Claim 16 of ‘893 are fully encompassed in claim 17 of the present invention.
Claim 18 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of ‘893.  The limitations of Claim 17 of ‘893 are fully encompassed in claim 18 of the present invention.
Claim 19 also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of ‘893.  The limitations of Claim 18 of ‘893 are fully encompassed in claim 19 of the present invention, except that the cooperating limiting element of claim 18 of ‘893 is replaced with the cooperating movement control limiter of claim 19 of the present invention.  It would have been obvious to replace the cooperating limiting element of claim 18 of ‘893 with the cooperating movement control limiter of the cartridge of claim 19 of the present application.  
Claim 20 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of ‘893.  The limitations of Claim 19 of ‘893 are fully encompassed in claim 20 of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20100170094, Hayashi in view of USPN 7168173, Worrick and as evidenced by the teachings of USPGPUB 20080216329, Leventhal.
Regarding Claim 1, Hayashi discloses a dual sided razor cartridge assembly, frame 4, comprising: 
a) a cartridge having a first shaving face (face of frame which corresponds to blade edges 3B, fig 3) and a second shaving face opposite and parallel the first shaving face (face of frame which corresponds to blade edges 3A, fig 3); 
b) a plurality of razor blade edges 3 at each of the first and second shaving faces (since the blades have edges 3A and 3B on both faces, par 0050), the razor blade edges angled relative to a blade central axis (since the blades are disposed at an angle par 0051); and 
c) at least one handle engagement support 8 for movable engagement of the cartridge with a handle (since the part 8 holds the cartridge and allows the cartridge to move with the handle), such that the handle engagement support is fixed to the handle (fig 3) and the cartridge has a range of motion relative to the handle during shaving use of the cartridge (par. 0057). 
Regarding claim 2, Hayashi discloses each of a plurality of razor blades is integrally formed with two blade edges of the plurality of razor blade edges (3A/3B), and with a first blade edge 3A of the two blade edges at the first shaving face (see fig 3) and a second blade edge 3B of the two blade edges at the second shaving face (see Fig. 3).
Regarding Claim 3, Hayashi discloses each of the two blade edges of each of the plurality of razor blades is angled relative to a support segment (15) of the corresponding razor blade (See Fig. 3).
Regarding Claim 4, Hayashi discloses the handle engagement support includes extensions on opposite sides of the cartridge for supporting the cartridge at a horizontal axis of the cartridge, the horizontal axis being perpendicular to the handle (fig 3), and wherein the first shaving face and second shaving face have 180 degree rotational symmetry about the horizontal axis of the cartridge, such that the first shaving face and the second shaving switch places when the cartridge is rotated 180 degrees about the horizontal axis (See Fig. 3) and wherein the cartridge is rotatable 180 degrees without removing the cartridge from the handle engagement support (since the cartridge of Hayashi has no movement limiters).
Regarding Claim 7, Hayashi discloses the cartridge is attached to the handle (fig 1, handle 7) by the handle engagement support, and wherein the handle engagement support has a swivel arm connection (combination of parts 8 and 13) on which the cartridge pivots relative to the handle during shaving use of the cartridge (par 0060-0063, since the parts 13 allow for pivoting during shaving).
Regarding claim 9, Hayashi discloses wherein a first shaving region of the first shaving face and a second shaving region of the second shaving face are each substantially planar (fig 3).
Regarding Claim 12, Hayashi discloses a dual sided razor comprising: 
a) a handle (fig 1, 7) and a cartridge (4) attached to the handle;
b) a first shaving face (face of frame which corresponds to blade edges 3B, fig 3) and a second shaving face (face of frame which corresponds to blade edges 3A, fig 3) opposite and parallel the first shaving face (fig 3);      
c) a plurality of razor blade edges 3A and 3B at each of the first and second shaving faces, the razor blade edges angled relative to a blade central axis (Par. 0049  see fig 3); and 
d) the handle comprising at least one handle engagement support (8) for movable engagement of the cartridge with the razor handle such that the cartridge has a limited range of motion relative to the razor handle during shaving use of the razor (since the cartridge pivots via arms 13 during shaving).
Regarding Claim 13, Hayashi discloses each of a plurality of razor blades 3 is integrally formed with two razor blade edges 3A and 3B of the plurality of razor blade edges, and with a first razor blade edge at the first shaving face and a second blade edge of the two razor blade edges at the second shaving face see fig 3.
Regarding claim 14, Hayashi discloses each of the two blade edges of each of the plurality of razor blades is angled relative to a support segment of the corresponding razor blade (see fig 3 and par 0049).
Regarding claim 15, Hayashi discloses the handle engagement support includes extensions on opposite sides of the cartridge for supporting the cartridge at a horizontal axis of the cartridge (fig 3), the horizontal cartridge being perpendicular to the handle (see fig 3), and wherein the first shaving face and the second shaving face have 180 degree rotationally symmetry about a horizontal axis of the razor cartridge, such that the first shaving face and the second shaving switch places when the cartridge is rotated 180 degrees about the horizontal axis relative to the handle (par 0058), and wherein the cartridge is rotatable 180 degrees without removing the cartridge from the handle (since the cartridge of Hayashi has no movement limiters).
Regarding claim 18, Hayashi discloses the cartridge is attached to the handle by a swivel arm connection (13) on which the cartridge pivots relative to the handle the swivel arm connection containing the handle engagement support since it is integral with part 8.
Regarding claim 20, Hayashi discloses a first shaving region of the first shaving face and a second shaving region of the second shaving face are each substantially planar (fig 3).
Hayashi lacks, per Claims 1 and 12, the apparatus having/disclosing movement within the range of motion is resisted during shaving use by an interaction between a movement limiter on the razor cartridge and a cooperating movement limiter on the handle, and per Claims 5 and 16, the movement limiter on the razor cartridge is a first movement limiter provided at a first end of the cartridge, and wherein a second movement limiter is provided at a second end of the cartridge opposite the first end, and wherein when the razor cartridge is rotated 180 degrees about the horizontal axis, the second movement limiter interacts with the cooperating movement limiter on the handle in place of the first movement limiter, per claims 8 and 19, the cooperating movement limiter being on the swivel arm connection, per claims 21 and 23 wherein the movement limiter is a discontinuity in an otherwise linear edge of the cartridge, and wherein the cooperating movement limiter is a discontinuity in an otherwise continuous edge of the handle engagement support or the handle and claims 22 and 24, wherein the movement limiter is a protrusion extending from the cartridge in the direction of the blade central axis, and wherein the cooperating movement limiter is a protrusion extending from the handle engagement support or the handle.
Worrick discloses a shaving system with a cartridge on a handle and discloses movement within the range of motion of the cartridge is resisted during shaving use (fig. 47B) by an interaction between a movement limiter (216) on the razor cartridge (12) and a cooperating movement limiter (134) on the handle engagement support  or the razor handle (on the handle, fig 47B),  the cooperating movement limiter, per claims 8 and 19, is on a swivel arm connection (see fig 39), wherein the movement limiter 216 is a discontinuity in an otherwise linear edge of the cartridge (see fig 24), and wherein the cooperating movement limiter 134 is a discontinuity in an otherwise continuous edge of the handle engagement support (See fig 39); and per claims 22 and 24, wherein the movement limiter 216 is a protrusion extending from the cartridge in the direction of the blade central axis (see fig 24), and wherein the cooperating movement limiter is a protrusion extending from the handle engagement support or the handle, see fig 39; in order to “enable the blade unit 16 to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user” and thereby enable the blade to be spring biased to better adjust to the contour of a user’s skin col. 11 lines 50-60.  	Also, Leventhal teaches that in a dual sided razor assembly, which like the assembly of Hayashi includes a dual sided razor assembly, and discloses that in such dual sided razor assemblies it is beneficial to include movement limiters (302 and 304, fig 7), that work in conjunction with blade holders 710 and 712 to help bias a blade for better contouring to a user’s skin during the use of a single shaving face at a time (par 0051), while still allowing the blade to be transferred to use a different shaving face by rotating the cartridge while the cartridge is still attached to the handle (par 0045-0046). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi by including movement within the range of motion is resisted during shaving use by an interaction between a movement limiter on the razor cartridge and a cooperating movement limiter on the handle engagement support or the razor handle, where per claims 8 and 19 the cooperating movement limiter is on the swivel arm connection in order to enables the blade unit to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user as taught via Worrick.  Examiner notes that Hayashi also discloses that the head thereof is reversible 180 degrees by removing the head from the handle, rotating it, and the attaching the head to the handle again (see par 0060), and that one of ordinary skill in the art would be motivated to attempt this modification in view of the teachings of Leventhal discussed above.  Thus, adding a movement limiter would not interfere with the 180 rotation of Hayashi.   
It would also have been obvious (per claims 5 and 16) to modify Hayashi by making the movement limiter on the razor cartridge be a first movement limiter provided at a first end of the razor cartridge, and wherein a second movement limiter be provided at a second end of the razor cartridge opposite the first end, and wherein when the razor cartridge is rotated 180 degrees about the horizontal axis, the second movement limiter interacts with the cooperating movement limiter on the handle in place of the first movement limiter since Hayashi is meant to be used by having the cartridge reversed 180 degrees and using one or the other face of the blades and Hayashi also envisions a stopper to be used when the cartridge is in either orientation (par 0061), one of ordinary skill in the art would be motivated to have a movement limiter on the reverse of both shaving faces to engage with the cooperating movement limiter on the handle of the device as modified in view of Worrick in order to  shaving face of the cartridge to enables the blade unit 16 to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user during shaving as taught via Worrick.
Examiner notes, with regard to the newly added limitations of Claims 4 and 15, “and wherein the cartridge is rotatable 180 degrees without removing the cartridge from the handle engagement support”, that this functionality is still present in Hayashi as modified in view of Worrick, since, if enough force is applied to the movement limiters of Warrick (and of Warrick as applied to Hayashi) then the limiters could be pressed down sufficiently that the cartridge may clear the space formerly occupied by the limiters in an uppermost position, thus allowing the cartridge to be rotated 180 while remaining attached to the Hayashi handle as modified by Worrick. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB, Hayashi in view of Worrick and further in view of USPN 8745876 Hage.
Regarding claim 6, Hayashi as modified by Worrick discloses all the limitations of Claim 1.
Hayashi lacks per Claim 6, at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces.
Hage discloses a dual sided safety razor cartridge (fig’s 1-4) with moisturizing strip and a gripping pad on each of the first and second shaving faces (col. 2, lines 25-55) to lift hairs prior to cutting (for the gripping pads) and to apply moisture to the skin after shaving (for the moisture strips), see col. 2 lines 30-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi, as modified, by including at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces in order to lift hairs prior to cutting (for the gripping pads) and to apply moisture to the skin after shaving (for the moisture strips), as taught via Hage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB, Hayashi in view of USPN 8745876 Hage.
Regarding claim 10, Hayashi discloses a dual sided razor cartridge assembly comprising: 
a) a cartridge having a first shaving face (face of frame which corresponds to blade edges 3A, fig 3), face with blades 2 and a second shaving face opposite and parallel the first shaving face (face of frame which corresponds to blade edges 3B, fig 3); 
b) a plurality of razor blade edges 3 at each of the first and second shaving faces (since the blades have edges 3A and 3B on both faces, par 0050), the razor blade edges angled relative to a blade central axis (since the blades are disposed at an angle par 0051); and 
c) at least one handle engagement support 8 for movable engagement of the cartridge with a razor handle (since the part 8 holds the cartridge and allows the cartridge to move with the handle), such that the cartridge has a range of motion relative to the razor handle during shaving use of the razor cartridge (par. 0057) and
Hayashi lacks d) at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces, as required by Claim 10.
Hage discloses a dual sided safety razor cartridge (fig’s 1-4) with moisturizing strip and a gripping pad on each of the first and second shaving faces (col. 2, lines 25-55) to lift hairs prior to cutting (for the gripping pads) and to apply moisture to the skin after shaving (for the moisture strips), see col. 2 lines 30-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi by including at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces in order to lift hairs prior to cutting (for the gripping pads) and to apply moisture to the skin after shaving (for the moisture strips), as taught via Hage. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Worrick  and further in view of Hage.
Regarding Claim 11, Modified Hayashi discloses all the limitations of Claim 10 as discussed above.
Modified Hayashi lacks movement within the range of motion is resisted during shaving use by an interaction between a movement limiter on the cartridge and a cooperating movement limiter on the handle engagement support or the razor handle.
Worrick discloses a shaving system with a cartridge on a handle and discloses movement within the range of motion of the cartridge is resisted during shaving use (fig. 47B) by an interaction between a movement limiter on the razor cartridge (216) and a cooperating movement limiter (134) on the handle engagement support or the razor handle (on the handle, fig 47B), to “enable the blade unit 16 to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user” col. 11 lines 50-60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi by including movement within the range of motion is resisted during shaving use by an interaction between a movement limiter on the razor cartridge and a cooperating movement limiter on the handle engagement support or the razor handle, in order to enables the blade unit to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user and thereby enable the blade to be spring biased to better adjust to the contour of a user’s skin as taught via Worrick. Examiner notes that Hayashi also discloses that the head thereof is reversible 180 degrees by removing the head from the handle, rotating it, and the attaching the head to the handle again (see par 0060).  Thus, adding a movement limiter would not interfere with the 180 rotation of Hayashi.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Worrick and in view of USPN 8745876 Hage.
Regarding Claim 17, the Hayashi device modified by Worrick discloses all the limitations of claim 12 as discussed above. 
Modified Hayashi lacks at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces.
Hage discloses a dual sided safety razor cartridge (fig’s 1-4) with moisturizing strip and a gripping pad on each of the first and second shaving faces (col. 2, lines 25-55) to lift hairs prior to cutting (for the gripping pads) and to apply moisture to the skin after shaving (for the moisture strips), see col. 2 lines 30-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi by including at least one of a moisturizing strip and a gripping pad on each of the first and second shaving faces in order to enables the blade unit to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user as taught via Worrick.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/31/22, with respect to the claim objections filed in the Action dated 1/31/22 have been fully considered and are persuasive.  Applicant has amended the claims as suggested by the Examiner in the Action dated 1/31/22, rendering the objections moot.  The Claim objections of claims 4 and 15 have been withdrawn.
Applicant’s arguments, see Remarks, filed 5/31/22, with respect to the claim interpretation under 112(f) filed in the Action dated 1/31/22 have been fully considered and are persuasive.  Applicant has amended the claims more clearly recite the structure related to the subject matter. The claims, as amended are no longer being interpreted under 35 USC 112(f).
Applicant’s arguments, see Remarks, filed 5/31/22, with respect to the claim rejections under 112(b) filed in the Action dated 1/31/22 have been fully considered and are persuasive.  Applicant has amended the claims more clearly recite the structure related to the claimed subject matter.  These amendments have rendered the indefiniteness rejections moot.  
Claims 1, 11, and 12 were rejected as being indefinite because it was not clear whether the claim included the handle and handle engagement supports in addition to the cartridge.  The Claims have been amended to recite a razor cartridge assembly, and thus have been clarified to show that the handle supports are part of the claimed invention.    
Claims 1, 7, 10, and 12, were rejected as being indefinite with regard to the term: "during shaving use of the razor cartridge", since it was not clear whether the use was limited to use while shaving. Responsive thereto, Applicant amended the claims to clarify that the shaving use is a shaving use of the cartridge. This amendment eliminated the ambiguity with the term, and renders the rejection moot as to this term.
Claims 2 and 13 have been amended to clarify that the blade edges in those claims are the same as the claimed edges of claims 1 and 12, rendering the rejections based on antecedent basis moot. 
Claims 4 and 15 were rejected as being indefinite because it was not clear what the term “switch places” entailed.  Applicant has amended the claims to clarify that the function related to a horizontal rotation of the cartridge performed without removing the cartridge from the handle engagement support or handle, andResponse to Non-Final Office Action of January 31, 2022 to clarify the orientation of the horizontal axis and the presence of extensions incorporated into the claimed handle engagement support. These amendments have rendered the rejection moot since it is no longer unclear what is meant by the claimed function. 
Claim 5 was previously rejected as being indefinite for referencing a handle, which was not believed to be claimed. Applicant has amended claim 1 to denote a razor cartridge assembly, which allows for the handle to be part of the assembly, which amendment renders this rejection moot.
Claims 9 and 20 were rejected for indicating that the first and second shaving faces are each substantially planar.  The claim has been amended to claim first and second shaving regions of the corresponding shaving faces. This renders the rejection moot since at least some regions of the shaving faces are substantially planar.  
Claim 11 was rejected for an error in the claimed dependency.  Applicant has amended the claim to depend from Claim 10, which corrects the dependency issue.Application Number: 17/466,642Attorney Docket: LIBE 4868G
Applicant's arguments filed 5/31/22, with regard to the prior art rejections have been fully considered but they are not persuasive. Claims 1-5, 7-9, 12-16, and 18-19 are rejected under 35 U.S.C. §103 as being unpatentable over Hayashi (US Patent Pub. No. 20100170094) in view of Worrick (US Patent No. 7168173); claims 6, 11, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Hayashi in view of Worrick and further in view of Hage (US Patent No. 8745876); and claim 10 rejected under 35 U.S.C. § 103 as being unpatentable over Hayashi in view of Hage.  
Applicant argues that the prior art, whether taken alone or in combination, does not teach or suggest the claimed invention.  In support of this Applicant notes that the presently claimed dual sided razor cartridge assembly includes two shaving faces and the cartridge has a range of motion relative to the handle during shaving use of the cartridge. Within that range of motion, movement ... is resisted during the shaving use by an interaction between a movement limiter on the cartridge and a cooperating movement limiter on the handle engagement support or the handle.  In the rejection mailed on 5/31/22 Examiner rejected the claims in view of Hayashi as showing most elements of the claimed invention. As noted in the rejection, Hayashi does not provide any resistance within a range of motion relative to the handle. Rather, the cartridge frame in Hayashi is able to rotate freely within the holder thereof. Thus, Hayashi lacks resisting movement within a range of motion, and the claimed movement limiters on the cartridge and handle or handle engagement support.  Hayashi was modified in view of Worrick, which discloses a one-sided razor cartridge, to incorporate these elements, which are present in Worrick. Applicant notes that Warrick does not provide a dual sided razor and therefore cannot be combined with Hayashi.  To support this assertion, Applicant argues that the proposed incorporation of Worrick would interfere with the dual sided functionality of Hayashi, and that an engineer implementing the teachings of Hayashi would never look to Worrick to solve problems inherent in the dual sided aspects of the claimed razor, since the razors are purportedly non-analogous.  Examiner disagrees.  
As noted above, and in the previous Action, the teachings of Worrick, of limiting movement are relevant to the razor cartridge assembly of Hayashi since in use, the razor of Hayashi only uses a single side of the cartridge to shave skin, and the movement limiters of Worrick, in such a use would be beneficial to allow the blade unit to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user and thereby enable the blade to be spring biased to better adjust to the contour of a user’s skin during shaving, as taught on Worrick.  Also, an engineer would look to Warrick for this use of the Hayashi razor since in such a use of the razor it is the same as the use in Hayashi.   Also, as noted above, and in the previous Action, since Hayashi is meant to be used by having the cartridge reversed 180 degrees and using one or the other face of the blades and Hayashi also envisions a stopper to be used when the cartridge is in either orientation (par 0061 of Hayashi), one of ordinary skill in the art would be motivated to have a movement limiter on the reverse of both shaving faces to engage with the cooperating movement limiter on the handle of the device as modified in view of Worrick.  Additionally, Examiner notes that Hayashi also discloses that the head thereof is reversible 180 degrees by removing the head from the handle, rotating it, and the attaching the head to the handle again (see par 0060).  Thus, adding a movement limiter would not interfere with the 180 rotation of Hayashi while the cartridge is removed from the handle.     
Applicant further argues that the dual sided cartridge of Hayashi is non analogous to the single sided razor of Worrick, noting that: “the field of endeavor of the claimed invention is dual-sided razors, cartridges, and assemblies [and that] dual-sided razors are fundamentally different than traditional cartridge based razors due to packaging and assembly constraints of the cartridge.  Examiner disagrees.  During a shaving use of Hayashi, only one face of the razor is used for shaving skin.  This usage of the razor is analogous to the use of a traditional razor assembly, and is subject to the same problems and concerns that come about in such a shaving use.  The additional benefit of having a second opposite facing shaving face does not negate the shaving use of the device.  Also, a user of Hayashi would particularly benefit from the movement limiters of Worrick since Hayashi currently lacks these limiters and the limiters would provide the benefit of better contouring to a user’s skin while using either shaving face of Hayashi.  In other words, a user shaving with a single shaving face on a dual shaving face cartridge, would encounter the same technical problems as a user shaving with a single shaving face on a cartridge having only that shaving face.  Thus, dual and single faced shaving cartridges, when used during a shaving operation are from the same field of endeavor (shaving skin) and are both (in use) reasonably pertinent to the particular problem faced by the inventor (having a close and comfortable shave while shaving with a single shaving face at a time). 
Next, Applicant argues that with regard to Claims 5 and 16, which delimit two distinct movement limiters that can selectively interact with the cooperating movement limiter, that the limiter used during shaving depends on which shaving face is in use at a given time.  Applicant notes that, it is not clear how such a change could be implemented in Worrick because there are no distinct shaving faces in Warrick.  As noted above, Worrick is not the reference being modified.  Rather, Hayashi, which when used [during shaving], is used in the same fashion as Warrick, is being modified to include the functionality of movement limiting and related structures of Warrick. 
As such, the rejections form the previous Action are maintained.  New rejections are made for new claims 21-24. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724